UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6548



DONNIE HARRINGTON,

                                            Petitioner - Appellant,

          versus


RONALD J. ANGELONE,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-00-372-AM)


Submitted:   September 26, 2000           Decided:   October 6, 2000


Before LUTTIG and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Donnie Harrington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donnie Harrington seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court.   See Harrington v. Angelone, No. CA-

00-372-AM (E.D. Va. Mar. 13, 2000). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                 2